Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 02/22/2022 has been entered. Claims 1-18 remain pending in the application. Claims , 4-5, 8-9, 14-15 and 18 have been amended by the Applicant. Previous objections to the drawings are withdrawn in light of Applicant’s explanations. Previous claims 1-18 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are partially withdrawn. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on 11/22/2019 are acceptable for examination purposes. Previous objection to the drawings is withdrawn in light of Applicant’s explanations stating that “that drawings are not necessary to show the properties of materials or structures, and drawings are generally only determined to be necessary for understanding the subject matter to be patented when the subject matter to be patented is a mechanical device or other complex structure”. Accordingly, the claimed phrase limitation for ”a color shift of the single narrow band of visible light is less than 30° measured in Lab color space when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film” as recited in amended claims 1 and 9 which are not show in any manner, are treated to the 

Claim Interpretations/Objections

Claims 1-18 are interpreted and objected because of the following informalities:  Claims 1 and 9 recited the limitations “multilayer thin film reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation”, and that this single narrow band of visible light comprises “a color shift of the single narrow band of visible light is less than 30° measured in Lab color space when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film”. The noted limitations that appear due to above noted specific function and conditions may result from the recited structures, will thus be treated to the full extent of the recited structural elements of the multilayer film, and are considered met due to the same recited structures.  Note that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. More specifically, because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding such specific use of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, if the structure of the claimed system, as identified, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-13, 15, 17-19, 21-22 of copending Application No. 16024169 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as detailed in the claim correspondence table below: 
Instant application 16692606
Co-pending application 16024169
Notes 
1
1

2
2

3
3

4
3

5
7

6
8

7
9

8
10,1

9
11, 18

10
12

11
13

12
11

13
15

14
17

15
19

17
21

18
22



This is a provisional no statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the phrase limitation regarding the multilayer thin film  that “reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation”, and that this the single narrow band of visible light comprising ”a color shift of the single narrow band of visible light is less than 30° measured in Lab color space when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film”. However, this limitation is confusing because it is unclear how it can be understood and treated. Initially, it is unclear how a single narrow band of visible light can have or comprise something, like a color shift? A single narrow band of visible light can comprise certain wavelengths, wavelength band with its denoted width, but it can be characterized by a color shift. Additionally, the above limitation is unclear, given that the recited characteristic of the color shift appears only under recited conditions i.e. “when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film”, hence it is unclear what happens when the multilayer film is not viewed from angles between 0° and 45°, e.g. when the multilayer film is not viewed, or is viewed at angles above 45° relative to a direction normal to an outer surface of the multilayer thin film? The noted characteristic appears due to above noted specific usage conditions that results from the recited structures. For the purposes examination, the above phrase will be treated broadly to the extent of the recited structural elements of the multilayer film, and are considered met by the presence of same recited structures.  It is suggested to amend the claim and provide explanations as to how the claim should be treated in order to remove the indefiniteness issues. 
Claims 2-8 depend on claim 1 and therefore inherit the same deficiency.
Claims 10-18 depend on claim 9 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee et al. (hereafter Banerjee, of record) US 20160245969 A1. 
In regard to independent claim 1, Banerjee taches (see Figs. 1-11) a multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) comprising: 
a reflective core layer (reflector layer 110, of e.g. Al, paragraphs [05-06, 24-26, 37-38], see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [37-38], and claims 2, 5, 11, 13, and 19-20); 
an Fe2O3 dielectric absorbing layer extending across the reflective core layer (i.e. absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Fe2O3 as first dielectric material for the dielectric absorbing layer, paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20); 
a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20); and 
an outer layer extending across the semi-transparent absorbing layer (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, Ti, O2, thickness of less than 2QW, paragraphs [05-06, 24, 37-38]), wherein the outer layer is formed from a dielectric material (i.e. as outer dielectric layer 130, e.g. ZnS, MgF2, paragraphs [05-06, 24, 37-38], claim 7), 
wherein the multilayer thin film  (e.g. 10, 12) reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation (i.e. as multilayer thin film 10, 12 reflects a single narrow band of visible light when exposed to white light, see Abstract, paragraphs [05-06, 37-38, 39-41], as depicted in e.g. Figs. 9-10; note that the above limitation including the term “when” is thus conditional and time dependent, as it describes specific functional use of the device, and will be treated to the full extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04), the single narrow band of visible light (i.e. as reflected single narrow band) comprising
a hue between 0° and 120° in the Lab color space (i.e. see hue paragraphs [5-6, 26-27, 42], and as depicted in Figs. 2-3, 11), and 
a color shift of the single narrow band of visible light is less than 30° measured in Lab color space when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film (i.e. as single narrow band color, hue shift of less than 30 ° on the Lab color space as the multilayer thin film is viewed at angles between 0-45°, see  paragraphs [5-6, 26-27, 39-42], and as is depicted in Figs. 2-3, 9-11, notably the combination of Figs. 2 and 10 due recited multilayer structures of the thin film; see above 112 and claim interpretation sections and note also that the above limitation is conditional and time dependent, as it describes specific usage of the device, and will be treated to the full extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector with such color shift. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04)).  
Regarding claims 2, and 3, Banerjee taches (see Figs. 1-11) that the reflective core layer is formed from Al, Ag, Pt, Sn, Au, Cu, brass, bronze, TiN, Cr, or combinations thereof, and that  the reflective core layer has a thickness between 50 nm and 200 nm (i.e. as reflector layer 110, e.g. Al, or  Pt, Sn, Au, Cu, brass, with thickness 5-200 nm, paragraphs [05-06, 24, 37-38]); 
Regarding claim  4, Banerjee taches (see Figs. 1-11) that the Fe2O3 dielectric absorbing layer has a thickness between 5 nm and 500 nm (i.e. absorber layer e.g. 122, Fe2O3, with 5-500 nm in thickness, paragraphs [05-06, 24, 37-38]). 
Regarding claim 5, Banerjee taches (see Figs. 1-11) that the tungsten semi-transparent absorbing layer has a thickness between 5 nm and 20 nm (i.e. as transparent absorber e.g. 124, of W (tungsten), with thickness 5-20 nm, paragraphs [05-06, 24, 37-38]). 
Regarding claims 6 and 7, Banerjee taches (see Figs. 1-11) that the outer layer is formed from a dielectric material selected from the group consisting of ZnS, ZrO2, CeO2, TiO2, or combinations thereof, and regarding claim 7 that outer layer has a thickness greater than 0.1 quarter wave (QW) to less than or equal to 4.0 QW where a control wavelength is determined by a target wavelength at a peak reflectance in a visible wavelength (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, thickness of less than 2QW, see paragraphs [05-06, 24, 37-38]).  


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Banerjee et al. (hereafter Banerjee, of record) US 20160245969 A1. 
Regarding claim 8, Banerjee taches (see Figs. 1-11) that wherein the reflective core layer is formed from Al (reflector layer 110, of e.g. Al, paragraphs [05-06, 24-26, 37-38], see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [37-38], and claims 2, 5, 11, 13, and 19-20), 
and 
the outer layer is formed from TiO2 (i.e. because the outer dielectric layer is made from at least one of three materials including TiO2, see paragraphs [35, 36, 38, 40-41], claim 7, as depicted in e.g. Fig. 8). In the alternative, given that Banerjee does not provide specific example where the outer material comprises TiO2, this claim limitation is also considered obvious given that Banerjee discloses that the outer dielectric layer is made from at least one of three materials including specifically TiO2 (see e.g. claim 7), and since disclosed materials are known materials and known properties of providing multilayer interference films with desired omnidirectional reflective color characteristics, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include providing omnidirectional reflective color multilayer interference films with desired characteristics, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). (see MPEP §2144.07, also MPEP §2131.02,03)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (hereafter Banerjee, of record) US 20160245969 A1,  in view of LeGallee (of record) US 6686042 B1. 
In regard to independent claim 9 and 12, Banerjee taches (see Figs. 1-11) a multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) comprising: 
a reflective core layer (reflector layer 110, e.g. Al, thickness 5-200 nm, paragraphs [05-06, 24, 37-38]); 
a protective layer on the reflective core layer (i.e. as protective coating, part of the multilayer, is mentioned in paragraph [0037]);
an Fe2O3 dielectric absorbing layer extending across at least a portion of the reflective core layer (i.e. absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Fe2O3 as first dielectric material for the dielectric absorbing layer, paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20); 
a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20); and 
an outer layer extending across the semi-transparent absorbing layer (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, thickness of less than 2QW, paragraphs [05-06, 24, 37-38]), wherein the outer layer is formed from a dielectric absorbing material or a dielectric material (i.e. as outer dielectric absorbing layer 130, e.g. ZnS, MgF2, TiO2, paragraphs [05-06, 24, 37-38], claim 7), 
wherein the multilayer thin film  (e.g. 10, 12)  reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation (i.e. as multilayer thin film 10, 12 reflects a single narrow band of visible light when exposed to white light, i.e. including visible light, see Abstract, paragraphs [05-06, 37-38, 39-41], as depicted in e.g. Figs. 9-10; note that the above limitation including the term “when” is thus conditional and time dependent, as it describes specific functional usage of the device, and will be treated as optional, to the extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04), the single narrow band of visible light (i.e. as reflected single narrow band) comprising
a hue between 0° and 120° in the Lab color space (i.e. see hue paragraphs [5-6, 26-27, 42], and as depicted in Figs. 2-3, 11), and
a color shift of the single narrow band of visible light is less than 30 degrees measured in Lab color space when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film (i.e. as single narrow band color, hue shift of less than 30 ° on the Lab color space as the multilayer thin film is viewed at angles between 0-45°, see  paragraphs [5-6, 26-27, 39-42], and as is depicted in Figs. 2-3, 9-11, notably the combination of Figs. 2 and 10 due recited multilayer structures of the thin film; see above 112 and claim interpretation sections and note also that the above limitation is conditional and time dependent, as it describes specific functional use of the device, and will be treated to the full extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector with such color shift. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04)).  
But Banerjee does not explicitly disclose that the protective layer is encapsulating the reflective core layer, and regarding claim 12 is formed from SiO2, ZrO2, CeO2, Al2O3, or combinations thereof. 
However, LeGallee teaches in the same field of invention of optically variable pigments and foils with enhanced color shifting properties (see e.g. Figs. 1-3, Title, Abstract, col. 1 l. 65-col. 2 l. 27, col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5), and further teaches  that the protective layer is extending across and encapsulating the reflective core layer (i.e. as multilayer pigment flakes and foils are formed with encapsulating coatings as absorbing and dielectric layers 14,14a,b and/or 16, 16a,b,  where absorbing layer 18(18a,b) including ferric oxide, and is  extending and encapsulating around reflector layer 12, see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5) that the protective layer is formed from SiO2, ZrO2, CeO2, Al2O3, or combinations thereof (as encapsulation layer e.g. 16, 16a,b can be formed of SiO2, ZrO2, CeO2, Al2O3, see col. 5 lines 30-36, therefore providing narrow absorption bands for expanded color space achieving desired color characteristics while encapsulating the metallic material of the reflector layer, see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of LeGallee of using encapsulating coating such as dielectric layer that encapsulate the metallic reflector layer to modify and encapsulate the metallic reflective core of multilayer thin film of Banerjee  in order to provide for narrow absorption bands to achieve desired color characteristics, and provide encapsulation of the metallic material of the reflector layer (see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5). 
Regarding claims 10 and 11, the Banerjee-LeGallee combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the reflective core layer is formed from Al, Ag, Pt, Sn, Au, Cu, brass, bronze, TiN, Cr, or combinations thereof, and that the reflective core layer has a thickness between 50 nm and 200 nm (i.e. as reflector layer 110, e.g. Al, or  Pt, Sn, Au, Cu, brass, with thickness 5-200 nm, paragraphs [05-06, 24, 37-38]). 
Regarding claim 13, the Banerjee-LeGallee combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the protective layer has a thickness between 5 nm and 70 nm (as encapsulation layer due to combination with LeGallee e.g. 14, 14a,b has thickness of 10-20 nm, see col. 5 lines 1-5). 
Regarding claim 14, the Banerjee-LeGallee combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the Fe2O3 dielectric absorbing layer has a thickness between 5 nm and 500 nm (i.e. absorber layer e.g. 122, of Fe2O3 with 5-500 nm in thickness, paragraphs [05-06, 24, 37-38]). 
Regarding claims 15, the Banerjee-LeGallee combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the tungsten semi-transparent absorbing layer has a thickness between 5 nm and 20 nm (i.e. as transparent absorber e.g. 124, of W, with thickness 5-20 nm, paragraphs [05-06, 24, 37-38]).  
Regarding claim 16, the Banerjee-LeGallee combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) the outer layer is formed from a dielectric material selected from the group consisting of ZnS, ZrO2, CeO2, TiO2, or combinations thereof (i.e. as outer dielectric layer 130, of e.g. ZnS, TiO2, see paragraphs [05-06, 24, 37-38], claim 7).  
Regarding claim 17, the Banerjee-LeGallee combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the outer layer has a thickness between 5nm and 500 nm (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, with n  1.6 or greater having thickness of less than 2QW, i.e. physical thickness of about 200 nm or less, see paragraphs [05-06, 24, 37-38]).  
Regarding claim 18, the Banerjee-LeGallee combination teaches the invention as set forth above, and Banerjee further taches (see Figs. 1-11) that the reflective core layer is formed from Al (reflector layer 110, of e.g. Al, paragraphs [05-06, 24, 37-38]), the protective core is formed from SiO2 (i.e., as due to combination  with LeGallee, dielectric layer 16, 16a,b formed of silicon dioxide, see col. 5 lines 30-36), and the outer layer is formed from TiO2 (i.e. as outer dielectric layer 130, of e.g. ZnS, paragraphs [05-06, 24, 37-38], see claim 7, also claim 1 above).  
In the alternative, given that Banerjee does not provide specific example where the outer material is formed from TiO2, this claim limitation is also considered obvious given that Banerjee discloses that the outer dielectric layer is made from at least one of three materials including specifically TiO2 (see e.g. claim 7), and since disclosed materials are known materials and known properties of providing multilayer interference films with desired omnidirectional reflective color characteristics, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include providing omnidirectional reflective color multilayer interference films with desired characteristics, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). (see MPEP §2144.07, also MPEP §2131.02,03)).


Response to Arguments

Applicant's arguments filed in the Remarks dated 02/22/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 8 that the cited prior art of Banerjee does not anticipate the amended claim 1 because allegedly Banerjee does not disclose elements arranged as required by the claims, the limitations for “A multilayer thin film that reflects an omnidirectional structural color comprising ... an iron oxide dielectric absorbing ...; a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer; and an outer layer extending across the semi-transparent absorbing layer, wherein the outer layer is formed from a dielectric material” since Banerjee only discloses list of materials for dielectric absorbing layer that includes Fe2O3 and list for semi-transparent absorbing layer that includes W, but not an embodiment where these two materials are used together. The Examiner respectfully disagrees. With respect to issue (1) as noted in the rejection above, the cited prior art of Banerjee teaches all limitations of amended claim 1, as Banerjee teaches (see Figs. 1-11) 
a multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) comprising: 
a reflective core layer (reflector layer 110, of e.g. Al, paragraphs [05-06, 24-26, 37-38], see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [37-38], and claims 2, 5, 11, 13, and 19-20); 
an Fe2O3 dielectric absorbing layer extending across the reflective core layer (i.e. absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Fe2O3 as first dielectric material for the dielectric absorbing layer, paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20); 
a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20); and 
an outer layer extending across the semi-transparent absorbing layer (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, Ti, O2, thickness of less than 2QW, paragraphs [05-06, 24, 37-38]), wherein the outer layer is formed from a dielectric material (i.e. as outer dielectric layer 130, e.g. ZnS, MgF2, paragraphs [05-06, 24, 37-38], claim 7), 
wherein the multilayer thin film  (e.g. 10, 12) reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation (i.e. as multilayer thin film 10, 12 reflects a single narrow band of visible light when exposed to white light, see Abstract, paragraphs [05-06, 37-38, 39-41], as depicted in e.g. Figs. 9-10; note that the above limitation including the term “when” is thus conditional and time dependent, as it describes specific functional use of the device, and will be treated to the full extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04), the single narrow band of visible light (i.e. as reflected single narrow band) comprising
a hue between 0° and 120° in the Lab color space (i.e. see hue paragraphs [5-6, 26-27, 42], and as depicted in Figs. 2-3, 11), and 
a color shift of the single narrow band of visible light is less than 30° measured in Lab color space when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film (i.e. as single narrow band color, hue shift of less than 30 ° on the Lab color space as the multilayer thin film is viewed at angles between 0-45°, see  paragraphs [5-6, 26-27, 39-42], and as is depicted in Figs. 2-3, 9-11, notably the combination of Figs. 2 and 10 due recited multilayer structures of the thin film; see above 112 and claim interpretation sections and note also that the above limitation is conditional and time dependent, as it describes specific usage of the device, and will be treated to the full extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector with such color shift. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04)).  
Therefore, Banerjee expressly teaches such multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) that comprises such reflective core layer (reflector layer 110, of e.g. Al, paragraphs [05-06, 24-26, 37-38], see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [37-38], and claims 2, 5, 11, 13, and 19-20), 
the iron oxide dielectric absorbing layer extending across the reflective core layer (i.e. absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Fe2O3 as first dielectric material for the dielectric absorbing layer, paragraphs [05-06, 24-26, 35-38], and as taught in claims 2, 5, 11, 13, and 19-20) and a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20). 
Banerjee expressly teaches that reflective core layer as reflector layer 110, of e.g. Al, (paragraphs [05-06, 24-26, 35-38]), see specifically example of Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Al as first material for reflector layer, paragraphs [35-38], and claims 2, 5, 11, 13, and 19-20), and the iron oxide dielectric absorbing layer extending across the reflective core layer as absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C,2 is using Al reflector with Fe2O3 as dielectric absorber, where example of Figs. 5-6, 8,7 is expressly naming Fe2O3 as first dielectric material for the dielectric absorbing layer, (see paragraphs [05-06, 24-26, 35-38]), and additionally this is taught in claims 2, 5, 11, 13, and 19-20). 
Banerjee expressly teaches the tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer, i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20). Specifically, the example of Fig. 8 expressly names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer. The tungsten is named in the same example of Fig. 8 and same paragraph [38] that notes Fe2O3 as the first material for the dielectric absorbing layer. Therefore Banerjee expressly teaches the example of multilayer thin film that reflects an omnidirectional structural color where reflector layer 110, is Al, paragraphs [05-06, 24-26, 35-38], as noted specifically in preferred Figs. 1C, 2 using Al reflector and Fe2O3 as dielectric absorber, and example of Fig. 8 naming Al as the first material for reflector layer, paragraphs [35-38], and claims 2, 5, 11, 13, and 19-20), with the iron oxide dielectric absorbing layer extending across the reflective core layer as absorber layer e.g. 122, Fe2O3, where again specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of e.g. Fig. 5-6, 8 naming Fe2O3 and using it as first dielectric material for the dielectric absorbing layer, paragraphs [05-06, 24-26, 35-38], and as taught in claims 2, 5, 11, 13, and 19-20), and where the tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer as transparent absorber e.g. 124, as tungsten (W), where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, see paragraphs [05-06, 24-26, 38], and also teachings in claims 2, 5, 11, 13, and 19-20. 
It is noted that all layer materials are listed in same paragraph [38] and included and arranged in the same Example of Fig. 8. The reflective Al core and Fe2O3 as dielectric absorber have been taught and explained in Figs. 1C, 2, as noted above, while tungsten as semi-transparent absorbing layer extending across the dielectric absorbing layer as transparent absorber 124, as tungsten (W), is expressly specified also in example of Fig. 8 that names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer (see paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20). Tungsten is not in a separate example or separate list, since both Fe2O3 and tungsten (W) are includes in lists of paragraph [38] and example of Fig. 8. Moreover, Figs. 5 and 6 expressly disclose particular specific multilayer thin film structures i.e. R/DA/TA/D where Fe2O3 is explicitly used as DA layer material along with the Al reflector layer. These specific examples in Figs. 5-6 use Cr as TA layer material, but Banerjee teaches that tungsten (W) is equivalent material for TA layer, since example of Fig. 8 names tungsten (W) as such material among a small finite group of preferred materials for the transparent absorber (TA) layer, not a large group of 50, 100 or more possible choices for such material layer. See specifically MPEP §2131.02 sec. III, where it is noted that it is held that a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). Moreover, it is held that the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See specifically MPEP §2131.02 sec. II.
Additionally, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  

Applicant argues on page 9 to page 10 paragraph 2 that the cited prior art of Banerjee in combination with LeGallee does not disclose or render obvious the claim 9 limitation that (2) “a protective layer extending over and encapsulating the reflective core layer” because allegedly LeGallee has selective absorbing layer over reflective core " i.e. 14(14a,b) as encapsulating layer, and a dielectric layer extending over the selective absorber layer and an absorber layer extending over the dielectric layer, there is no motivation for combination with LeGallee since LeGallee discloses a color shifting pigment flakes as the omnidirectional structure. The Examiner respectfully disagrees. With respect to issue (2), as noted in the rejection above, the cited prior art of Banerjee in combination with the cited prior art of LeGallee teaches and renders obvious all limitations of claim 9, as Banerjee taches (see Figs. 1-11) a multilayer thin film that reflects an omnidirectional structural color (i.e. as e.g. omnidirectional high chroma red structural color multilayer thin film, 10, 12, see paragraphs [02, 04-06, 24-27, 37-38, 39-42], see e.g. Figs. 1-3, 7-11) comprising: 
a reflective core layer (reflector layer 110, e.g. Al, thickness 5-200 nm, paragraphs [05-06, 24, 37-38]); 
a protective layer on the reflective core layer (i.e. as protective coating, part of the multilayer, is mentioned in paragraph [0037]);
an Fe2O3 dielectric absorbing layer extending across at least a portion of the reflective core layer (i.e. absorber layer e.g. 122, 120, Fe2O3, with 5-500 nm thickness, where specifically example of Figs. 1C, 2 is using Al reflector with Fe2O3 as dielectric absorber, and example of e.g. Fig. 8,7 naming Fe2O3 as first dielectric material for the dielectric absorbing layer, paragraphs [05-06, 24-26, 35, 37-38], and as taught in claims 2, 5, 11, 13, and 19-20); 
a tungsten semi-transparent absorbing layer extending across the dielectric absorbing layer (i.e. as transparent absorber e.g. 124, as tungsten (W), with thickness 5-20 nm, where specifically example of Fig. 8 names tungsten (W) as material among a small group of preferred materials for the transparent absorber layer, paragraphs [05-06, 24-26, 38], and as taught in claims 2, 5, 11, 13, and 19-20); and 
an outer layer extending across the semi-transparent absorbing layer (i.e. as outer dielectric layer 130, of e.g. ZnS, MgF2, thickness of less than 2QW, paragraphs [05-06, 24, 37-38]), wherein the outer layer is formed from a dielectric absorbing material or a dielectric material (i.e. as outer dielectric absorbing layer 130, e.g. ZnS, MgF2, TiO2, paragraphs [05-06, 24, 37-38], claim 7), 
wherein the multilayer thin film  (e.g. 10, 12)  reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation (i.e. as multilayer thin film 10, 12 reflects a single narrow band of visible light when exposed to white light, i.e. including visible light, see Abstract, paragraphs [05-06, 37-38, 39-41], as depicted in e.g. Figs. 9-10; note that the above limitation including the term “when” is thus conditional and time dependent, as it describes specific functional usage of the device, and will be treated as optional, to the extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04), the single narrow band of visible light (i.e. as reflected single narrow band) comprising
a hue between 0° and 120° in the Lab color space (i.e. see hue paragraphs [5-6, 26-27, 42], and as depicted in Figs. 2-3, 11), and
a color shift of the single narrow band of visible light is less than 30 degrees measured in Lab color space when the multilayer thin film is exposed to broadband electromagnetic radiation and viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film (i.e. as single narrow band color, hue shift of less than 30 ° on the Lab color space as the multilayer thin film is viewed at angles between 0-45°, see  paragraphs [5-6, 26-27, 39-42], and as is depicted in Figs. 2-3, 9-11, notably the combination of Figs. 2 and 10 due recited multilayer structures of the thin film; see above 112 and claim interpretation sections and note also that the above limitation is conditional and time dependent, as it describes specific functional use of the device, and will be treated to the full extent of the recited structures, since it is held that: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding usage of the multilayer film as reflector with such color shift. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of reflecting light.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114, 21111.04)).  
But Banerjee does not explicitly disclose that the protective layer is encapsulating the reflective core layer, and regarding claim 12 is formed from SiO2, ZrO2, CeO2, Al2O3, or combinations thereof. 
However, LeGallee teaches in the same field of invention of optically variable pigments and foils with enhanced color shifting properties (see e.g. Figs. 1-3, Title, Abstract, col. 1 l. 65-col. 2 l. 27, col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5), and further teaches  that the protective layer is extending across and encapsulating the reflective core layer (i.e. as multilayer pigment flakes and foils are formed with encapsulating coatings as absorbing and dielectric layers 14,14a,b and/or 16, 16a,b,  where absorbing layer 18(18a,b) including ferric oxide, and is  extending and encapsulating around reflector layer 12, see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5) that the protective layer is formed from SiO2, ZrO2, CeO2, Al2O3, or combinations thereof (as encapsulation layer e.g. 16, 16a,b can be formed of SiO2, ZrO2, CeO2, Al2O3, see col. 5 lines 30-36, therefore providing narrow absorption bands for expanded color space achieving desired color characteristics while encapsulating the metallic material of the reflector layer, see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of LeGallee of using encapsulating coating such as dielectric layer that encapsulate the metallic reflector layer to modify and encapsulate the metallic reflective core of multilayer thin film of Banerjee  in order to provide for narrow absorption bands to achieve desired color characteristics, and provide encapsulation of the metallic material of the reflector layer (see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5). 
Regarding the above noted issue (2), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, as presented Banerjee does not provide details but mentions the protective layer. Therefore only the feature of the protective layer is taught by secondary reference of LeGallee. 
In response to applicant's argument under issue (2) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that the protective layer is a single monolayer directly disposed and encapsulating the reflective core layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As presented above, LeGallee expressly discloses layer structure (e.g. 14, 16 or 18) that extend across and encapsulate the reflective core/reflector layer as encapsulating coatings, as encapsulation layer e.g. 16, 16a,b can be formed of SiO2, ZrO2, CeO2, Al2O3, (see col. 5 lines 30-36), therefore providing narrow absorption bands for expanded color space achieving desired color characteristics while encapsulating the metallic material of the reflector layer, see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, 60-62. 
Examiner has also provided reason to combine (see above), as well as in the previous Office Actions. Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  Applicant’s assertion that the outer layer is the protective layer, is not persuasive, because the cited reference in Banerjee only discloses that the outer layer has an outer free surface, and that this outer free surface is not in contact with any other layer including any protective coating. Thus the outer layer is not the protective coating. 
Applicant argues that the secondary reference may somehow teaches away. However, it has been held that such no preferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or no preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

In the instant case, Examiner finds neither discredit of the combination, nor destruction of the reference. Specifically, with regard to issue (2), the teachings of LeGallee were used not for incorporating the entire structure of optically variable pigments and foils having enhanced color shifting properties, as apparently alleged by the Applicant, but for teachings of the protective layer that is extending over and encapsulating the reflective core layer(s), i.e. as encapsulating coatings e.g. absorbing and dielectric layers 14,14a,b and/or 16, 16a,b, 18 around reflector layer 12, in order to provide narrow absorption bands for expanded color space achieving desired color characteristics while encapsulating the metallic material of the reflector layer, see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47,60-62, col. 7 l. 36-col. 8 l. 5). As such Applicant’s arguments of the unworkability of the combination, due to incorporation of structures or parts of it and teachings of LeGallee, appear to be based on a literal application of the actual structures of LeGallee to the actual structure of Banerjee. 
However, that is not the proper standard for the analysis required under 35 USC 103(a). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation: 
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965). 
The structure taught in the combined teachings of the references, as set forth above, is a proper combination. Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of multilayer thin film of Banerjee, as only the encapsulating coating was adopted into the multilayer thin film. See MPEP § 2112.01. 
Examiner has provided reason to combine (i.e., see rejection above). Applicant has merely alleged that no reason or valid reason was provided or no reason exists, and has not provided sufficient evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR. Additionally, the prior art teachings of the primary reference of Banerjee were considered in its entirety, without any evidence that there is any strong teaching away argument. The secondary reference of LeGallee was used because it teaches in the same field of invention of optically variable pigments and foils i.e. layered optical structures and devices, same as the primary reference of Banerjee. LeGallee was used for teachings that the protective layer is encapsulating the reflective core layer i.e. encapsulating coatings as absorbing and dielectric layers 14,14a,b and/or 16, 16a,b, 18 around reflector layer 12 (see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, col. 7 l. 36-col. 8 l. 5), and as such can and does provide narrow absorption bands for expanded color space and achieve desired color characteristics while encapsulating the metallic material of the reflector layer, see col. 3 l. 27-col. 4 l. 43, col. 5 line 1-47, 60-61, col. 7 l. 36-col. 8 l. 5). 
It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Therefore, one of ordinary skill in the art would not modify the structures of Banerjee in a way that would defeat the main properties of the multilayer thin film of Banerjee that reflects an omnidirectional high chroma structural color film. Specifically, a person of ordinary skill in the art would recognize the significant differences between the films disclosed and Banerjee and LeGallee and would not modify the structures of Banerjee in a way that would defeat the main properties of the multilayer thin film of Banerjee, however, a person of ordinary skill in the art would recognize that multilayer thin films can be protected by encapsulation as disclosed in LeGallee and with reasonable expectation of success, as encapsulation is used for such purposes in the art. Thus, the rejection was not relying on other teachings of LeGallee as clearly detailed above, nor were other structures or all structures somehow bodily or otherwise incorporated into the structures of Banerjee. 
Lastly, LeGallee was not relied for as the primary reference in the obviousness rejection, as alluded by the Applicant, nor were primary materials of multilayer thin film of Banerjee somehow modified or replaced with films and structures of LeGallee as alleged by the Applicant. Banerjee reference is the closest prior art  and was used and considered as a whole, without alleged “pick and choose” portions. 
In response to applicant's argument under (1) and (2) above that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant may rely (i.e., specific film materials thicknesses and dimensions) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). No additional substantial arguments were presented in Remarks after page 10 paragraph 2.  
Regarding the claim interpretations and objections, it is noted that these serve to inform the Applicant how the claim limitations are treated, i.e. to the extent of the recited necessary structures, and that it is suggested to amend the claim limitations only if different interpretation of recited structures is sought. Regarding the outstanding 112(b) rejections, it is noted that relevant claim language remains confusing in the phrase where “a color shift of the single narrow band of visible light is less than 30° measured in Lab color space when viewed from angles between 0° and 45° relative to a direction normal to an outer surface of the multilayer thin film” for the reasons stated in the 112(b) section above.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/Primary Examiner, Art Unit 2872